Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an electronic power, comprising:
“wherein said anchorage region includes:
a first portion within said dielectric region and having a first width along an axis
of said horizontal plane; and 
a second portion overlying said first portion along the vertical axis, the second
portion having a second width, smaller than said first width along said axis of the horizontal plane; and
a first and a second abutment element on and in direct contact with the first
portion, the first and second abutment elements arranged laterally and on opposite sides of said second portion.”

Claims 3-12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a process of manufacturing an electronic power, comprising:
“forming an anchorage region that extends through a thickness of said dielectric region at said edge area and is configured to define a mechanical anchorage for said passivation layer;
forming an anchorage opening through said dielectric region, the anchorage opening having a first width along an axis of said horizontal plane; and
forming an access window on and overlying said anchorage opening along the vertical axis, the access window having a second width, smaller than said first width along said axis of the horizontal plane, the access window being defined between a first and a second abutment element, which are arranged laterally and on opposite side of said access window,
wherein the forming the anchorage region includes filling said anchorage opening and access window, said anchorage region including a first portion, formed within said anchorage opening, and a second portion, formed within said access window, said first and second abutment elements on and in direct contact with the first portion and arranged laterally and on opposite side of said second portion, said anchorage region mechanically fixes said passivation layer with respect to said anchorage opening”.

Claims 15-20 depend from claim 13, and therefore, are allowed for the same reason as claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826